Citation Nr: 1816569	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating prior to May 6, 2014 and in excess of 10 percent beginning May 6, 2014 for chronic left ankle strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from July 1977 to May 1979, December 1990 to August 1991, September 1991 to March 1992, and February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2009 rating decision granted service connection for chronic left ankle strain with degenerative changes with a noncompensable rating effective October 14, 2008.  A June 2014 rating decision increased the Veteran's rating to 10 percent effective May 6, 2014.  As the Veteran has not expressed satisfaction with the increased rating and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The April 2014 statement of the case and June 2014 supplemental statement of the case also addressed claims of service connection for left knee problems, bilateral hearing loss, tinnitus, residuals of heat exhaustion, an acquired psychiatric disorder, headaches, and sleep problems.  These issues are not before the Board as the Veteran specifically appealed only the left ankle claim in his VA Form 9, Substantive Appeal.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran has had no more than moderate limitation of motion of the left ankle with pain and without further limitations due to any functional loss.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial 10 percent, but no higher, rating for chronic left ankle strain with degenerative changes are met.  38 U.S.C.   §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  



Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran generally contends the initial evaluations currently assigned to his service-connected chronic left ankle strain with degenerative changes are inadequate.  The Veteran's chronic left ankle strain with degenerative changes is currently assigned a noncompensable rating prior to May 6, 2014 and a 10 percent rating beginning May 6, 2014 under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Degenerative and/or traumatic arthritis as shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Diagnostic Codes 5270 and 5271 assign disability ratings based on limitation of motion of the ankle.  Under Diagnostic Code 5271, the Diagnostic Code the Veteran's left ankle disability is rated under, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Higher ratings are assignable under Diagnostic Code 5270 for ankylosis of the ankle.  Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.          38 C.F.R. § 4.71a, Diagnostic Code 5270.
 
Normal range of motion of the ankle includes plantar flexion from 0 degrees to 45 degrees and dorsiflexion (extension) from 0 degrees to 20 degrees.  38 C.F.R.         § 4.71a, Plate II (2017).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The RO assigned a noncompensable rating for the Veteran's left ankle disability prior to May 6, 2014 and a 10 percent rating thereafter.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence most nearly approximates an assignment of a 10 percent rating, but no higher, for the Veteran's left ankle disability for the entire relevant period. 

Turning to the relevant evidence of record, the Veteran attended a VA examination in April 2009.  At the examination, the Veteran described his ankle pain as dull and achy, and he stated the pain is at a baseline of 5 but can flare up to a 10.  The Veteran stated the pain is exacerbated by bending, standing for long periods of time, or walking on the leg.  He stated he can walk up to one mile before he has to stop because of pain.  The VA examiner stated the Veteran had full range of motion without pain, no instability on anterior and posterior stress testing, and no gross deformity of the ankle.  An X-ray of the ankle showed no degenerative changes.  The VA examiner diagnosed the Veteran with a chronic left ankle strain and found that there was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  He indicated that he reached this conclusion based on the Veteran's full painless range of motion and lack of pathologic findings on left ankle X-rays.

A June 2013 VA treatment record shows the Veteran had referred left ankle pain upon rotation but no swelling.  A left ankle X-ray from the same visit showed minimal degenerative changes.  

The Veteran attended an additional VA examination in May 2014.  The Veteran had plantar flexion to 45 degrees with pain at 45 degrees and plantar dorsiflexion to 20 degrees with pain at 20 degrees.  The Veteran had the same range of motion upon repetitive use testing.  The examiner noted the Veteran had functional loss in the form of pain on movement.  The examiner noted the Veteran has flare-ups consisting of his pain being exacerbated by long periods of standing, walking, or running.  The examiner diagnosed the Veteran with chronic left ankle strain and degenerative joint disease.  The examiner reported the functional impact of the Veteran's left ankle disability to be long periods of standing and walking would exacerbate his pain.  The Veteran reported the same symptoms of pain and exacerbations as he did at the April 2009 VA examination.  

The Board notes the Veteran's May 2010 statement that the April 2009 VA examination took place when his ankle did not hurt.  The Board also notes the representative's August 2016 statement where the representative contended the Veteran should be given the benefit-of-the-doubt on every pertinent issue.  The Board has considered the benefit-of-the-doubt rule per 38 U.S.C. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40, 4.45.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his left ankle disability, notably his difficulty with prolonged standing and walking.     

The Board notes that per 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis, there must be objective evidence of painful motion to award a 10 percent rating when the limitation of motion is otherwise noncompensable.  However, here, the Veteran was not diagnosed with arthritis until the June 2013 X-ray.  Therefore, a 10 percent rating is warranted for the Veteran's painful ankle joint per 38 C.F.R. § 4.59 and supported by the Veteran's statement at the April 2009 VA examination that he has pain when bending the ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Pettiti v. McDonald, 27 Vet. App. 415, 427 (2015).  Beginning in June 2013, when degenerative changes were first demonstrated, the record contains objective evidence of painful motion as is noted by the June 2013 VA treatment record that illustrates the Veteran had referred left ankle pain upon rotation.  Therefore, a 10 percent rating under Diagnostic Code 5271 is supported for the entire period on appeal.

When considering the reports of functional loss as shown by the May 2014 VA examination and the Veteran's reports of pain, the evidence shows the Veteran had full range of motion in the left ankle at both the April 2009 and May 2014 VA examinations.  Thus, even when considering the reported pain and associated functional loss, the Veteran's disability picture does not more nearly approximate marked limitation of motion.  Thus, a rating in excess of 10 percent is not warranted for the entire period.  

As the evidence of record does not reflect that there was any ankylosis of the left ankle at any point during the appeal period, a rating in excess of 10 percent under Diagnostic Code 5270 is not warranted.  See 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270.

Increased evaluations under other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As discussed above, the findings show that the Veteran's left ankle disability is a musculoskeletal disability manifested by painful motion and thus has been appropriately rated under Diagnostic Code 5271.  The evidence of record does not show that the Veteran has ankylosis, a heel bone fracture, or has had an astragalectomy.  Therefore, a rating under Diagnostic Codes 5272-5274 is not warranted.  38 C.F.R. §§ 4.7, 4.71a.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.

In sum, the criteria for a rating in excess of 10 percent for chronic left ankle strain with degenerative changes have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a 10 percent, but no higher, initial rating throughout the appeal period for chronic left ankle strain with degenerative changes, is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


